FILED
                              NOT FOR PUBLICATION                           JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 RODOLFO RICO-BRISENO; MARIA                      Nos. 07-70958
 GUADALUPE CAMBEROZ-                                   07-74213
 HERNANDEZ,
                                                  Agency Nos. A075-680-585
               Petitioners,                                   A075-680-586

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        In these consolidated petitions for review, Rodolfo Rico-Briseno and Maria

Guadalupe Camberoz-Hernandez, natives and citizens of Mexico, petition for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

appeal from an immigration judge’s (“IJ”) decision denying their motion to

terminate proceedings, and the BIA’s order denying their motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen and de novo questions of law and claims of

constitutional violations in immigration proceedings. See Iturribarria v. INS, 321
F.3d 889, 894 (9th Cir. 2003). We deny the petitions for review.

       The IJ did not violate due process in denying the motion to terminate

because petitioners were properly served with their Notices to Appear, appeared at

their hearings, and failed to demonstrate prejudice. See Khan v. Ashcroft, 374 F.3d
825, 828 (9th Cir. 2004) (holding that neither the INA nor “its implementing

regulations require that the INS provide those notices in any language other than

English.”).

       The agency did not abuse its discretion in denying petitioners’ motion to

reopen because petitioners failed to establish prejudice by the alleged errors of

their counsel or Bell Services. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826

(9th Cir. 2003) (to prevail on an ineffective assistance of counsel claim a petitioner

must demonstrate prejudice).

       PETITIONS FOR REVIEW DENIED.


LA/Research                                2                                    07-70958